NO. 07-04-0350-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    JANUARY 4, 2006

                          ______________________________


                              IN THE INTEREST OF M.L.B.


                        _________________________________

                  FROM THE COUNTY COURT OF FLOYD COUNTY;

               NO. 2004-06; HONORABLE WILLIAM D. HARDIN, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant M.L.B. challenges an order of disposition committing him to the Texas

Youth Commission (TYC) for an indeterminate period. By a single issue, he contends the

trial court abused its discretion because the evidence was insufficient to establish that his

parents could not provide the level of care and support needed to meet the conditions of

probation and that reasonable efforts had been made to prevent the need to remove him

from the home. We affirm.
       M.L.B. engaged in delinquent conduct involving his twelve-year-old niece. After

stipulating to the State’s evidence, M.L.B. was adjudicated for aggravated sexual assault,

a first degree felony, and indecency with a child, a second degree felony. At the disposition

hearing, the court heard testimony from Reba Moore, the chief juvenile probation officer.

Moore testified to information obtained from a sex offender assessment administered to

M.L.B. by Dr. Beth Shapiro, a licensed sex offender therapist. Doctor Shapiro’s report was

admitted into evidence without objection. Based on the report and the available placement

options, Moore recommended that rehabilitation at a TYC facility would be in M.L.B.’s best

interest and in the best interest of society. M.L.B.’s mother and uncle testified that he had

not been in trouble at school or with the law prior to this incident.


       At the conclusion of the evidence, the court issued an order pursuant to section

54.04(d)(2) of the Family Code committing M.L.B. to a TYC facility for an indeterminate

period. In addition to the adjudicated offenses, the order listed the following reasons for

the TYC placement:


       (1) the said Juvenile-Respondent cannot be controlled or disciplined by either
       parent;
       (2) it is in the best interest of the Juvenile-Respondent and for the protection
       of the community . . . .


       Despite these reasons, M.L.B. contends the trial court abused its discretion because

there was no evidence to support the findings required by sections 54.04(c) and 54.04(i)

of the Family Code. We disagree.


                                              2
      Following an adjudication, a juvenile court has broad discretion to determine

disposition. In re C.J.H., 79 S.W.3d 698, 702 (Tex.App.–Fort Worth 2002, no pet.). In

reviewing a court’s decision, we will not reverse a disposition unless the court abused its

discretion. Id.   Abuse of discretion is determined by whether the court acted without

reference to any guiding rules or principles. Downer v. Aquamarine Operators, Inc., 701
S.W.2d 238, 241-42 (Tex. 1985). The mere fact that a trial judge may decide a matter

within his discretionary authority in a different manner than an appellate judge does not

demonstrate that an abuse of discretion has occurred. Id.


       By his issue, M.L.B. contends the State’s evidence is insufficient. However, the

substance of his argument is a challenge to the legal sufficiency of the evidence. In

determining whether the evidence is sufficient to support the disposition ordered, we apply

a civil standard of review. In re J.P.R., 95 S.W.3d 729, 731 (Tex.App.–Amarillo 2003, no

pet.). Therefore, when evaluating a “no evidence” legal sufficiency challenge, we review

the entire record for any probative evidence which, when viewed in its most favorable light,

supports the adverse finding. Lee Lewis Constr., Inc. v. Harrison, 70 S.W.3d 778, 782

(Tex. 2001); Raw Hide Oil & Gas, Inc. v. Maxus Exploration Co., 766 S.W.2d 264, 276

(Tex.App.–Amarillo 1988, writ denied). We disregard all evidence and inferences to the

contrary. Lenz v. Lenz, 79 S.W.3d 10, 19 (Tex. 2002). If there is more than a scintilla of

probative evidence to support the finding, we must uphold the judgment. Id.




                                             3
       Section 54.04(c) of the Family Code provides that no disposition placing the child

outside of the home may be made unless a court finds “that the child, in the child’s home,

cannot be provided the quality of care and level of support and supervision that the child

needs to meet the conditions of the probation.” Tex. Fam. Code Ann. § 54.04(c) (Vernon

Supp. 2005). Similarly, if a court commits the child to TYC, section 54.04(i) requires that

it include in its disposition order the following determinations:

       (A) [I]t is in the child’s best interests to be placed outside the child’s home;

       (B) reasonable efforts were made to prevent or eliminate the need for the
       child’s removal from the home and to make it possible for the child to return
       to the child’s home; and

       (C) the child, in the child’s home, cannot be provided the quality of care and
       level of support and supervision that the child needs to meet the conditions
       of probation.

Id.


       At the disposition hearing, a court “may consider written reports from probation

officers . . . or professional consultants in addition to the testimony of witnesses.” Id. at (b).

Regarding the disposition in the present case, the court relied on the sex offender

assessment summarized in Dr. Shapiro’s report and the testimony of probation officer Reba

Moore. Doctor Shapiro indicates in her report that M.L.B. admits committing the offense

but shows a lack of empathy for the victim and is developing a “deviant pattern of sexual

arousal.” She recommends M.L.B. receive intensive sex offender treatment to deal with

his sexual behavioral problems and recommends participation in treatment and support




                                                4
groups. Based on her assessment, Dr. Shapiro concludes there is a risk M.L.B. will

reoffend unless he is placed in a secure facility where he can receive sex offender therapy.


       In addition to Dr. Shapiro’s report, Moore testified that a TYC commitment would be

necessary to protect the victim and other children in the family and that TYC was the only

secured facility in the court’s jurisdiction with a sex offender therapy program. When

questioned specifically regarding the quality of care and level of support in the home,

Moore stated that, due to the closeness of the family and lack of supervision, the family

interactions “might not protect the victim.” She also stated her opinion that removal of

M.L.B. from the home would be necessary for the healing of the family. Considering the

evidence presented at the disposition hearing in a light favorable to the judgment, we

conclude there is more than a scintilla of probative evidence to support the findings

required by sections 54.04(c) and 54.04(i). M.L.B.’s issue is overruled.


       Accordingly, the trial court’s order of disposition is affirmed.


                                           Don H. Reavis
                                             Justice




                                              5